Citation Nr: 0125336	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-20 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to assignment of a higher disability rating for 
the veteran's residuals of a fistulectomy secondary to 
perianal scarring, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied an increased rating 
for the veteran's service-connected perianal scar.  A notice 
of disagreement was received in June 2000, and a statement of 
the case was issued in June 2000; a substantive appeal was 
received in September 2000.

In February 2001, the RO issued a decision and supplemental 
statement of the case which rated the veteran's perianal 
scarring, status post fistulectomy with incontinence 
secondary to perianal scarring.  A 30 percent disability 
rating was assigned, effective from January 13, 2000, the 
date of claim.  The veteran informed the RO that he wished to 
continue with his appeal in March 2001.

In a statement received by the RO in March 2001, the veteran 
raised a claim for an earlier effective date for the grant of 
service connection and a compensable rating for his service-
connected perianal scar.  At a Travel Board hearing in July 
2001, the veteran raised claims of clear and unmistakable 
error in the original rating decision for failing to grant 
service connection for disability other than a perianal scar, 
and secondary service connection for a psychiatric disorder.  
The Board refers these matters to the RO for appropriate 
action.


FINDINGS OF FACT

The veteran's perianal scar, status post fusilectomy with 
incontinence, is manifested by excessive leakage and fairly 
frequent involuntary bowel movements; he does not have 
complete loss of anal sphincter control.


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent, but no 
higher, have been met for the veteran's service-connected 
perianal scar, status post fusilectomy with incontinence.  
38 U.S.C.A. § 1155 (West 1991 and Supp. 2001); 38 C.F.R. 
4.114, Diagnostic Codes 7508-7332 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes numerous VA examinations, a 
recent VA medical opinion, records of hospitalization and 
treatment at VA facilities, private medical records, and the 
veteran's service medical records.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased rating for the veteran's 
service-connected perianal scarring, status post fusilectomy 
with incontinence.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim(s) and has notified the claimant of 
the information and evidence necessary to substantiate the 
claim(s).  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

The present appeal involves the veteran's claim that the 
severity of his service-connected disability warrants a 
higher rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected perianal scar was initially 
rated by the RO under the provisions of Code 7805, Scars, 
other.  Under this code, scars are rated according to the 
limitation of function of the part affected.    The RO 
assigned a noncompensable rating under this Code.  However, 
in February 2001, the RO found that the incontinence the 
veteran suffered as a result of a July 1982 fusilectomy was 
related to the perianal scarring, and therefore considered 
the criteria of Code 7332, Rectum and anus, impairment of 
sphincter control.

Under this regulatory provision, a rating of 100 is warranted 
where there is complete loss of sphincter control.  A 60 
percent disability rating is assigned where there is 
extensive leakage and fairly frequent involuntary bowel 
movements.  Occasional involuntary bowel movements, 
necessitating the wearing of a pad, warrant a 30 percent 
rating.

The veteran was involved in a motor vehicle accident in March 
1968; he suffered a small perianal laceration at that time.  
Service medical records reflect no in-service complaints 
related to the laceration.  He was treated for diarrhea in 
July 1968.  His separation examination in November 1970 
showed a normal rectum and anus.

VA treatment records reflect that the veteran was treated for 
recurrent drainage from the rectal area.  A fistula-in-ano 
was diagnosed in March 1976.  Treatment continued through 
1976 and 1977, and a perirectal cyst was treated in June 
1980.  In August 1980, the veteran complained of bouts of 
swelling in his perirectal cysts and spontaneous drainage; a 
thrombosed internal hemorrhoid was diagnosed.  On examination 
in October 1980, a healed linear surgical scar was seen 
posterior to the rectum, as well as a hemorrhoidal tag.  In 
July 1982, a fistulectomy was performed.

The veteran was hospitalized in April 1992 for evaluation of 
his drug and alcohol problems.  He reported a history of 
recurrent rectal cysts and abscesses with treatment in 1972 
and 1980, as well as an anofisturectomy in 1982.  The veteran 
attributed all of these problems to the rectal tear suffered 
in 1968.  He also reported being lactose intolerant.  On 
examination, external hemorrhoids were observed, with some 
mild tenderness.  The veteran was then hospitalized from 
April 1992 to June 1992 for detoxification.  On discharge, 
hemorrhoidal tags were seen.  During the course of the 
hospital stay, the veteran complained of an irritable colon 
and hemorrhoids.  An anoscopy was performed to evaluate the 
veteran's incontinence and hemorrhoids, with negative 
results.  He was hospitalized again for detoxification in 
July 1992.  At that time he complained of lactose 
intolerance, rectal fissures, and hemorrhoids.  On 
examination, the anus, sphincter, and rectum were within 
normal limits.  There was no mention of incontinence.

Another hospitalization occurred in February and March 1993 
for drug and alcohol problems.  The veteran reported problems 
with rectal fissures and hemorrhoids, which he related to his 
surgery following a motor vehicle accident.  Hemorrhoidal 
tags were observed, as well as evidence of prior surgery; the 
rectum was normal.  He was placed on a diet with no milk 
products.

In July 1998, a VA compensation and pension examination was 
performed.  The veteran complained of fecal leakage since his 
fistulectomy, requiring changes of underwear 2-3 times a day.  
He denied involuntary bowel movements.  On examination, a 
prior active hemorrhoid was seen, as well as a well healed 1 
inch scar in the perirectal region.  There was some 
tenderness in the most anterior portion of the anus.  Tone 
was grossly normal on digital rectal examination.  An anal 
motility test was performed in August 1998.  This test showed 
diminished squeeze pressure but normal resting tone.

At a VA compensation and pension examination in January 2000, 
the veteran complained of incontinence of stool, particularly 
upon urination, since his fistulectomy in 1981.  His bowel 
movements were irregular due to incontinence and lactose 
intolerance.  He had 3 to 4 bowel movements a day, and upon 
urination passes small amounts of stool.  He wears a diaper 
which he changes often.  On examination, a scar was seen on 
the lowermost sacrum into the perineum, as well as a deformed 
anus with palpable scar on the right and a somewhat loose 
sphincter.  There was a skin tag from hemorrhoids.  A 
diagnosis of status post fistulectomy with incontinence 
secondary to scarring was made.  In December 2000, the 
examiner, upon reviewing the claims file and the January 2000 
examination, opined that the service-connected perianal 
scarring had caused the fistulectomy and incontinence.

The veteran testified at a July 2001 hearing that he had 
involuntary bowel movements 2 to 3 times a day, and 
complained of leakage which required him to change his 
underwear "constantly."  It interfered with his sleep, his 
self esteem, and his ability to hold down a job.  The amount 
of fecal matter varied, but was described as medium to large.  
He wore a diaper on a daily basis.  He stated that two years 
prior, he was told he had lost 30 percent of his sphincter 
control, but that he felt his condition had worsened since 
then.

The veteran has leakage of medium to large amounts of fecal 
matter upon urination, and at other times as well.  He must 
wear a diaper daily, and complains of staining in his 
underwear.  His bowel movements are irregular, and the 
veteran testified that he would have involuntary movements 2 
to 3 times a day.  This is more than occasional involuntary 
bowel movement, and approaches a fairly frequent level.  When 
viewed in conjunction with extensive leakage on urination, 
and lesser leakage at other times, the Board finds that the 
disability picture most nearly resembles the criteria for a 
60 percent disability rating.  Because the veteran still 
retains some sphincter control, assignment of a 100 percent 
rating is not warranted.  The Board concludes that a increase 
in disability rating for perianal scarring, status post 
fusilectomy, is merited.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.114, Code 7332.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Although the veteran complained of 
problems retaining employment, and has been hospitalized in 
recent years, the evidence of record establishes that other 
factors gave rise to both circumstances.  The Board 
specifically notes that hospitalizations in June and august 
2000 were for evaluation and treatment of heart disease.  The 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Entitlement to assignment of a disability rating of 60 
percent is granted, subject to the law and regulations 
governing the payment of VA compensation benefits.



		
	RICHARD WILLIAMS
	Member, Board of Veterans' Appeals



 


